United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-41647
                        Conference Calendar



CAROLYN FOSTER; MURRELL FOSTER,

                                    Plaintiffs-Appellants,

versus

BILLY DALE MOYE, An Individual; Donald W. Capshaw,
Individually,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:02-CV-63
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Carolyn and Murrell Foster appeal the dismissal of their

42 U.S.C. § 1983 suit pursuant to FED. R. CIV. P. 12(b)(6) for

failure to state a claim.   We dismiss the appeal as frivolous.

     Judge Moye is absolutely immune from liability.     See

Brinkmann v. Johnston, 793 F.2d 111, 112 (5th Cir. 1986).       The

Fosters’ challenge to Judge Moye’s credentials is a question for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41647
                                 -2-

the Texas courts and does not affect his immunity from suit.     Cf.

Holloway v. Walker, 765 F.2d 517, 523-24 (5th Cir. 1985).

     The Fosters’ allegation that defendant Capshaw, a private

party, is liable because he conspired with Judge Moye, a state

actor, to deprive them of their rights to access the courts is

conclusional and therefore insufficient to survive Rule 12(b)(6)

dismissal.    See Lynch v. Cannatella, 810 F.2d 1363, 1369-70 (5th

Cir. 1987).

     This appeal is without arguable merit and is therefore

dismissed.    See 5th Cir. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    The Fosters’ pleadings contain several

unflattering references to the district judge and opposing

counsel.    The Fosters are cautioned that the use of abusive

language in future pleadings will not be tolerated and will be

stricken.    See Theriault v. Silber, 579 F.2d 302, 302 (5th Cir.

1978).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.